Title: From Thomas Jefferson to Joseph Fenwick, 2 December 1792
From: Jefferson, Thomas
To: Fenwick, Joseph



Sir
Philadelphia Dec. 2. 1792.

The Agricultural society of Charleston in S. Carolina, of which Charles Cotesworth Pinckney esquire is chairman have established an annual fund for employing a nursery man at Marseilles constantly in raising and forwarding to them Olive plants and Olive berries. Mr. Cathalan is so kind as to have the business conducted at Marseilles, and to ship the plants from that port annually if a vessel for Charleston offers at a proper season. But as it may sometimes happen that there will be no vessel there, at the proper time, bound for Charleston, in these cases the Nursery-man will himself come on with his plants to Bordeaux to put them on board some vessel of that destination himself. In this case I pray you to permit Mr. Cathalan or Mr. Pinckney to address the person to you, merely for your advice and patronage while he shall be at Bordeaux. The freight of the plants will always be paid at Charleston, to which place we are anxious they should be sent directly on account of the losses which accrue by unshipping, reshipping, lodging them in warehouses &c. If no vessel for Charleston occurs at your port till there be danger of losing the season, then they must be hazarded to New York or Philadelphia as the next best ports. I am with great & sincere esteem Dear Sir your most obedient humble servt

Th: Jefferson

